IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                         RENDERED: APRIL 29, 2021
                                                            NOT TO BE PUBLISHED


                  Supreme Court of Kentucky
                                   2019-SC-0736-MR


DARNELL RICHARDS NUTTER                                                     APPELLANT



                   ON APPEAL FROM FAYETTE CIRCUIT COURT
v.                 HONORABLE LUCY ANNE VANMETER, JUDGE
                              NO. 17-CR-00805



COMMONWEALTH OF KENTUCKY                                                      APPELLEE


                     MEMORANDUM OPINION OF THE COURT

                            REVERSING AND REMANDING

      Darnell Richards Nutter was convicted following a jury trial in the

Fayette Circuit Court of two sex crimes committed against his minor step-

daughter. He was sentenced to thirty years’ imprisonment and now appeals as

a matter of right. Because the trial court erred in failing to strike a juror for

cause, we reverse and remand.

      The issues presented in this case are only tangentially related to the

historical facts, thus necessitating only a cursory factual recitation for proper

resolution. Nutter was married to the victim’s mother from 2000 to 2006. In

2006, his wife’s minor daughter, Tracy,1 accused Nutter of sexually abusing

her between 2001 and 2005. At the time of the alleged crimes, Tracy was


      1   To protect the child’s privacy, she will be referred to using a pseudonym.
under twelve years of age. An investigation by the Cabinet for Health and

Family Services (Cabinet) and the Lexington Metro Police Department (LMPD)

substantiated the abuse but Tracy’s mother declined to press charges. The

Cabinet closed its investigation and LMPD placed the case in “pending” status.

      In 2017, Tracy contacted LMPD and requested the investigation be

reopened. In the course of the renewed investigation, Tracy recorded a phone

call between herself and Nutter in which he admitted committing the abuse

and apologized for his actions. Nutter was subsequently indicted on one count

each of rape, sodomy, and sexual abuse, all in the first degree. Following a

jury trial, Nutter was convicted of sodomy and sexual abuse but acquitted of

rape. The trial court imposed the jury’s recommended sentence of thirty years’

imprisonment and this appeal followed.

      Nutter advances two allegations of error in seeking reversal of his

convictions and sentence. First, he asserts the trial court erred in refusing to

strike a juror for cause during voir dire. Second, he argues it was error to

permit the Commonwealth to introduce evidence of subsequent, uncharged bad

acts. We agree the trial court should have removed the challenged juror for

cause and therefore must reverse Nutter’s convictions.

      During individual voir dire at the bench, Juror 4605 revealed she had

been sexually abused when she was eleven years old and the perpetrator was

never charged. Throughout the subsequent questioning, the juror became

visibly emotional and can be seen dabbing tears. When asked if she could be

fair and impartial, Juror 4605 stated “I would like to say yes, but I’m obviously

                                        2
going to have strong feelings, so I think I can, but I do have a strong opinion.”

In response to other questions, the juror said “I think I can be impartial,” “I

believe I can” give Nutter the presumption of innocence, and “yes, I think” I can

render a not guilty verdict. She further indicated “I think I can be fair, but I

have a strong opinion. It would be on my mind. I think I can be fair, but I

don’t know. I think I can decide based on the evidence.” She agreed her prior

experiences would weigh on her mind if selected as a juror, but she “honestly

[did] not think” she was “leaning one way or the other” on Nutter’s guilt.

      Nutter’s motion to strike Juror 4605 was denied, as was a renewed

motion at the conclusion of voir dire. The trial court agreed with the

Commonwealth that Juror 4605’s life experiences were not automatically

disqualifying, and the juror had indicated she could put her experiences aside,

be fair and impartial, and render a not guilty verdict. After the jury had been

seated, counsel approached the bench to inform the trial court she would have

used a peremptory strike to remove Juror 4652 had Juror 4605 been struck for

cause. The record reveals Nutter exhausted his peremptory challenges and

Juror 4652 sat on the jury. Nutter now claims the trial court’s refusal to

remove this juror was in error.2



      2 Nutter substantially complied with the preservation requirements of Gabbard
v. Commonwealth, 297 S.W.3d 844, 854 (Ky. 2009), to challenge the trial court’s denial
of his motion to remove Juror 4605 for cause. Nutter’s trial took place before our
recent holdings in Floyd v. Neal, 590 S.W.3d 245 (Ky. 2019), and Ward v.
Commonwealth, 587 S.W.3d 312 (Ky. 2019), and is therefore not subject to their
authority regarding preservation of a for-cause strike issue. Although overruled by
Floyd in late 2019, Sluss v. Commonwealth, 450 S.W.3d 279, 284-85 (Ky. 2014), which
sanctioned substantial compliance with Gabbard, was controlling at the time Nutter
was tried.
                                          3
      A criminal defendant’s right to an impartial jury is safeguarded by both

Section 11 of the Kentucky Constitution and the Sixth and Fourteenth

Amendments to the United States Constitution. Regarding a trial court’s

decision to not strike a juror for cause, this Court reviews for an abuse of

discretion. Shane v. Commonwealth, 243 S.W.3d 336, 338 (Ky. 2007). Abuse

of discretion occurs when a trial court acts in a way that is arbitrary,

unreasonable, unfair, or unsupported by sound legal principles.

Commonwealth v. English, 993 S.W.2d 941, 945 (Ky. 1999). If a trial court

abuses its discretion by failing to strike a juror for cause, a defendant’s right to

an impartial jury is violated, prejudice is presumed, and a structural error

occurs mandating reversal. Ward, 587 S.W.3d at 327-28.

      “When there is reasonable ground to believe that a prospective juror

cannot render a fair and impartial verdict on the evidence, that juror shall be

excused as not qualified.” RCr3 9.36(1).


      “Ultimately, ‘[i]t is the totality of all the circumstances . . . and the
      prospective juror’s responses that must inform the trial court’s
      ruling.’” And “the mere fact that a prospective juror has been the
      victim of a crime like the crime being tried does not by itself imply
      a disqualifying bias. Additional evidence of bias is required.”
      “Obvious factors bearing on the likelihood of bias are the similarity
      between the crimes, the length of time since the prospective juror’s
      experience, and the degree of trauma the prospective juror
      suffered.”

      At the same time, we must adhere to the principle “that objective
      bias renders a juror legally partial, despite his claim of
      impartiality.” It is the “probability of bias or prejudice that is



      3   Kentucky Rules of Criminal Procedure.

                                          4
      determinative in ruling on a challenge for cause.” The trial judge
      must “weigh the probability of bias or prejudice based on the
      entirety of the juror’s responses and demeanor. There is no
      ‘magical question’ that can rehabilitate a juror as impartiality is not
      a technical question but a state of mind.”

Ward, 587 S.W.3d at 328 (footnotes omitted).

      Nutter contends the totality of the circumstances surrounding Juror

4605’s responses established reasonable grounds to conclude she could not

render a fair and impartial verdict, thereby requiring her removal from the

venire. We agree.

      The facts of this case are strikingly similar to those in Ward where a

conviction was reversed for the trial court’s failure to remove a juror for cause.

In Ward, the defendant was on trial for multiple sexual offenses. Juror 277,

the juror in question, revealed she had been raped as a teen, cried when

discussing her history, and said she would “really like to think” she could put

those experiences aside and focus solely on the facts of the case. Through

tears, when asked if she could be neutral she said “I believe I can do it.” Juror

277 also indicated she was not leaning toward a guilty verdict and would be

able to decide the case based solely on the evidence presented. On appeal to

this Court, we concluded the trial court abused its discretion in failing to strike

Juror 277 for cause based on the totality of the circumstances.

      Juror 277’s demeanor and answers to the individual voir dire
      questions, coupled with the fact that the juror suffered a similar
      sexual offense crime as alleged by the victim in this case, should
      have prompted in the trial court a reasonable ground to believe
      that Juror 277 would not have been able to render an impartial
      verdict. While we commend Juror 277’s candor and effort to
      participate in our justice system as an impartial juror, we cannot


                                         5
      hold that allowing her on the jury would not infringe on Ward’s
      guaranteed right to an impartial jury.

Ward, 587 S.W.3d at 329.

      We see little difference in the demeanor and answers provided here by

Juror 4605 from those deemed problematic in Ward. Juror 4605 wept when

discussing her prior abuse. Her answers to many of the questions during voir

dire were equivocal. Attempts to rehabilitate her were met with more tenuous

responses. The totality of the circumstances here, as in Ward, lead us to the

inescapable conclusion Juror 4605’s fitness to serve as a juror in this matter

was reasonably in doubt and prejudice must be presumed. 587 S.W.3d at 328.

The trial court erred in refusing to strike Juror 4605 for cause, creating a

structural error, and thereby requiring reversal of Nutter’s convictions and

remand for a new trial.

      Finally, Nutter argues the trial court erred in permitting the

Commonwealth to introduce evidence of a subsequent, uncharged rape and a

non-sexual encounter in violation of KRE4 404(b), thereby resulting in an

unfair trial. We disagree.

      Evidence “of [o]ther crimes, wrongs, or acts” is admissible to prove

“motive, opportunity, intent, preparation, plan, knowledge, identity, or absence

of mistake or accident[.]” KRE 404(b)(1). Trial courts are to assess the

relevance, probativeness, and prejudice of the evidence of other crimes or




      4   Kentucky Rules of Evidence.


                                        6
wrongs when determining its admissibility. Bell v. Commonwealth, 875 S.W.2d
882, 889 (Ky. 1994). We review evidentiary decisions for an abuse of

discretion. Anderson v. Commonwealth, 231 S.W.3d 117, 119 (Ky. 2007).

      The sexual offenses with which Nutter was charged all occurred when

Tracy was under the age of twelve. At trial, Tracy testified regarding an

uncharged rape which occurred when she was thirteen. Further, Tracy’s

mother testified she once came home from work and found Nutter sitting on

the bed with Tracy and her sister in what she described as an “innocent

encounter.” Nutter claims this testimony was irrelevant and more prejudicial

than probative. He asserts reversal is therefore required.

      The Commonwealth sought to introduce these two pieces of testimony to

prove intent, motive, plan, and absence of mistake. “[E]vidence of similar acts

perpetrated against the same victim are almost always admissible” for 404(b)

purposes. Noel v. Commonwealth, 76 S.W.3d 923, 931 (Ky. 2002). As the trial

court noted, the evidence adduced at trial showed a common scheme whereby

Nutter would abuse Tracy in the family home while her mother was absent,

thus evincing a pattern for the bad acts. Nutter articulates no basis of

prejudice resulting from Tracy’s testimony about the uncharged rape. The jury

was fully aware of the sordid details of his acts of continuing abuse. We are

unable to say testimony regarding one more instance caused undue prejudice

such as to require its exclusion. See KRE 403; Harp v. Commonwealth, 266
S.W.3d 813, 822-23 (Ky. 2008).




                                        7
      Additionally, Nutter’s challenge to the testimony regarding the “innocent

encounter” is without merit. Review of the testimony reveals it was actually

favorable to Nutter, as Tracy’s mother contradicted Tracy’s account of the

incident, showed hostility toward Tracy, and clearly described the incident as

nothing more than an innocent event in which Nutter was attempting to get the

girls to go to sleep. As such, we discern no prejudice from admission of this

testimony, and certainly no undue prejudice.

      For the foregoing reasons, we are constrained to reverse Nutter’s

convictions and sentence based on the trial court’s failure to strike Juror 4605

for cause and to remand the matter for further proceedings consistent with this

opinion.

      Minton, C.J.; Conley, Hughes, Keller, Lambert, and Nickell, JJ., sitting.

All concur. VanMeter, J., not sitting.




COUNSEL FOR APPELLANT:

Erin Hoffman Yang
Assistant Public Advocate


COUNSEL FOR APPELLEE:

Daniel J. Cameron
Kentucky Attorney General

Emily Bedelle Lucas
Assistant Attorney General
                                         8
9